Citation Nr: 1452858	
Decision Date: 12/02/14    Archive Date: 12/10/14

DOCKET NO.  10-08 374A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina



THE ISSUE

Entitlement to special monthly compensation (SMC) based on the need for regular aid and attendance.



REPRESENTATION

Veteran represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Megan C. Kral, Associate Counsel



INTRODUCTION

The appellant is a Veteran who served on active duty from February 1970 to May 1973.  This matter is before the Board of Veterans' Appeals (Board) on appeal from a July 13, 2007 rating decision of the Chicago, Illinois Department of Veterans Affairs (VA) Regional Office (RO).  The Veteran's claims file is now in the jurisdiction of the Winston-Salem, North Carolina RO.  In his March 2010 VA Form 9, the Veteran requested a hearing before the Board.  In a statement received in July 2014, he withdrew the request.  

[The Veteran had also filed a claim for special monthly compensation (SMC) at the housebound rate (under 38 U.S.C.A. § 1114(s); 38 C.F.R. § 3.350(i)) on account of being housebound or based on having a his service-connected disability (schizophrenia), rated 100 percent, and additional service-connected disability of prostate cancer, independently ratable 60 percent or more.  Although the rating for his prostate cancer was reduced to 40 percent effective June 3, 2014, he has continued to receive SMC based at the housebound rate, based on his establishing service connection for coronary artery disease (CAD) rated 100 percent in addition to the schizophrenia), effective October 24, 2011.  Therefore, the matter of entitlement to SMC at the housebound rate is moot, and not before the Board.  


FINDINGS OF FACT

The Veteran is not shown to be permanently bedridden, or so helpless as to be in need of regular aid and attendance of another person as a result of his service-connected disabilities.

CONCLUSION OF LAW

The criteria for establishing entitlement to SMC based on the need for aid and attendance are not met.  38 U.S.C.A. § 1114(l) (West 2002); 38 C.F.R. §§ 3.350, 3.352 (2014).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA applies to the instant claim.  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative of any information, and any medical or lay evidence, not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

 The Veteran was advised of VA's duties to notify and assist in the development of his claim prior to its initial adjudication.  A November 2006 letter explained the evidence necessary to substantiate this claim, the evidence VA was responsible for providing, and the evidence he was responsible for providing.  He has had ample opportunity to respond/supplement the record, and has not alleged that notice in this case was less than adequate.

The Veteran's pertinent postservice treatment records have been obtained.  He was afforded a VA examinations in April 2007, February 2012, and October 2012.  Cumulatively, along with the treatment records secured the reports of these examinations constitute probative medical evidence adequate for adjudicating the claim.  The Veteran has not identified any pertinent evidence that remains outstanding.  VA's duty to assist is met.




Legal Criteria, Factual Background, and Analysis

Under 38 U.S.C.A. § 1114(l), SMC for aid and attendance is payable if, as the result of service-connected disability, the Veteran has an anatomical loss or loss of use of both feet, or of one hand and one foot; has blindness in both eyes with visual acuity of 5/200 or less; is permanently bedridden; or is so helpless as to be in need of regular aid and attendance of another person.  38 U.S.C.A. § 1114(l); 38 C.F.R. 
§ 3.350(b). 

Need for aid and attendance means being so helpless as to require the regular aid and attendance of another person.  38 U.S.C.A. § 3 .350(b)(3).  Under 38 C.F.R.
§ 3.352(a), the following factors will be accorded consideration in determining whether the Veteran is in need of regular aid and attendance of another person: inability of the claimant to dress and undress himself, or to keep himself ordinarily clean and presentable; frequent need of adjustment of any special prosthetic or orthopedic appliance; inability of the claimant to feed himself through loss of coordination of the upper extremities or through extreme weakness; inability to tend to the wants of nature; or incapacity, physical or mental, which requires care and assistance on a regular basis to protect the claimant from the hazards or dangers incident to his daily environment. 

It is not required that all the disabling conditions enumerated in 38 C.F.R. 
§ 3.352(a) be found to exist before a favorable rating may be made.  The particular personal functions which the Veteran is unable to perform should be considered in connection with his condition as a whole.  It is only necessary that the evidence establish that the Veteran is so helpless as to need regular aid and attendance, not that there is a constant need.  38 C.F.R. § 3.352(a).  In addition, any determination that the Veteran is so helpless as to be in need of regular aid and attendance will not be based solely upon an opinion that the claimant's condition is such as would require him to be in bed.  They must be based on the actual requirement of personal assistance from others.  See Turco v. Brown, 9 Vet. App. 222, 224 (1996).

For the purposes of 38 C.F.R. § 3.352(a), "bedridden" will be a proper basis for the determination of whether the Veteran is in need of regular aid and attendance of another person.  "Bedridden" will be that condition which, through its essential character, actually requires that the claimant remain in bed.  The fact that claimant has voluntarily taken to bed or that a physician has prescribed rest in bed for the greater or lesser part of the day to promote convalescence or cure will not suffice.  38 C.F.R. § 3.352(a).

The Veteran contends that he needs assistance with activities of daily living, and is therefore entitled to aid and attendance.  

The Veteran's service connected disabilities are: schizophrenia, rated 100 percent; CAD, rated 100 percent; and prostate cancer, rated 100 percent prior to August 19, 2010, and 40 percent from that date.  

On April 2007 VA examination, it was noted that the Veteran arrived at the examination via public transportation.  The examiner noted that that Veteran was not hospitalized, and not permanently bedridden.  His vision was noted to be better than 5/200.  It was noted that although the Veteran had a fiduciary to manage his financial affairs, he did have the capacity to protect  himself from dangers of daily environment.  The Veteran reported some dizziness due to his blood pressure, but denied bladder or bowel incontinence.  Some loss of memory was noted.  He denied balance problems.  The examiner noted that the Veteran can perform self-care, but that his girlfriend assisted in dressing and bathing.  It was noted that the Veteran attended an alcohol treatment program four times a week.  His general appearance was good.  

On examination, the examiner noted that there were no functional restrictions with reference to strength and coordination and that the Veteran had the ability for self-feeding, bathing, shaving, and toiletry, even though some of this was done by his girlfriend.  The examiner noted that there were no functional restrictions with reference to extent of limitation of motion, muscle atrophy, contractures, weakness, lack of coordination, or other interference.  There were no deficits of weight-bearing, balance, or propulsion.  It was noted that the Veteran was able to walk two to three blocks without mechanical aid.  He reported that if he walked alone, he tended to get lost.  It was noted that the Veteran was incarcerated many times, including for trespassing.  The examiner opined that the Veteran should not be allowed to walk alone.  The examiner opined that the Veteran did not require aid and attendance for activities of daily living and was not housebound.  

A May 2008 VA social work note indicates that the Veteran sought assistance with housing.  He refused treatment, but demanded help in securing an apartment.  He indicated that his guardian would not pay his rent because he had moved out of his apartment.  

The Veteran was incarcerated from May 2008 to February 2009.  Upon release he resumed the instant appeal and initiated other appeals (of an apportionment/helpless child claim), which are not before the Board.  Correspondence submitted in support of these appeals appears to have been written and signed by the Veteran, including a VA Form 9 wherein he stated that he required aid and attendance because he had no social life due to his mental illness. 

VA treatment resumed in June 2009.  Records indicated that the Veteran was ambulatory upon arrival for appointments and was often unaccompanied.  

A private therapist's opinion received in August 2010 notes that the Veteran had assumed responsibility and accountability for his actions and has maintained sobriety.  The noted that the Veteran is responsible and attends his medical appointments as scheduled, arriving early to each appointment by bike.  It was noted that the Veteran comprehends the importance of taking, and is compliant with, his medications.  Upon communication with family members, the therapist noted that the Veteran was dependable, responsible and loyal.  The therapist recommended that the Veteran become his own payee.  

On August 2010 initial patient examination to establish care at a new VA medical center (VAMC) (following relocation), it was noted that the Veteran was alert, oriented, and well-nourished.  His muscle tone, strength, and coordination were all normal.  

On September 2010 mental health consult, it was noted that the Veteran was competent to handle his own medical and financial matters.  He lived alone, but his ex-wife checked on him every day.  He reported that he liked to travel and go fishing.  His fiduciary paid his bills and sent him a monthly allowance.  The Veteran indicated that he wanted to be in charge of his own life and be able to pay his own bills and take care of himself.  The Veteran remarried in October 2010.  

On February 2012 aid and attendance examination, it was noted that the Veteran was not permanently bedridden, was not currently hospitalized and could travel beyond his domicile.  It was noted that he could leave the house without family member assistance, had done so in the past without problem, and had a driver's license.  Typical daily activities included watching television.  It was noted that the Veteran experienced dizziness once a day, but it did not affect his ability to ambulate.  The examiner noted that the Veteran was able to perform all functions of daily living and there were no impairments that affected his ability to protect himself from the daily environment.  It was noted that he was able to ambulate without the assistance of another person or mechanical aid.  The examiner deferred an opinion as to the need for aid and attendance following completion of a mental health examination.  

On February 2012 mental health examination, it was noted that the Veteran's occupational and social functioning were totally impaired.  The Veteran reported that he would pay his bills with his debit card, and was able to do simple math.  He reported he had a driver's license.  Based on the examination, the examiner concluded that the Veteran was managing his mental health condition with the support of his wife and mental health treatment.  The examiner opined that the Veteran was able to independently take care of his hygiene, as well as toilet and feed himself.  He was able to navigate travel by foot and drive short distances.  The examiner noted the Veteran was able to participate in financial decision making with his wife.  The examiner cautioned that if the Veteran was to become non-compliant with his medications, there was a risk that his functioning level would decrease.  If he became non-compliant with his medication, his level of paranoia and psychosis would increase and possibly render him in need of constant supervision for his safety and welfare.  The examiner recommended the Veteran become his own payee.  

On October 2012 mental health examination, symptoms noted did not show a decrease in functional ability.  

The record shows that since October 2012, the Veteran has continued to take an active role in his appeal, submitting a number of handwritten statements, most notably a letter to VA canceling his scheduled hearing before the Board.  

VA treatment records through January 2014 do not show a change in symptoms or the Veteran's functional capability.  Notably, in January 2014 he presented at the VAMC for treatment unaccompanied.  

The preponderance of the evidence is against a finding that the Veteran requires regular assistance from another person with his activities of daily living.  The overall disability picture he presents is one of some functional limitations, but not to the extent that he requires care and assistance on a regular basis to tend to daily activities self-care or protect himself from the hazards and dangers incident to his daily environment.  Although early on it was noted that a girl-friend assisted him with dressing and bathing, no provider has opined that he is incapable of doing so.  Notably, such assistance is not shown to be ongoing.  Although he reported a tendency to get lost when walking alone (leading a provider to recommend that he not go out unaccompanied), the record shows he in fact maintains a driver's license (driving on occasion), has bicycled to appointments, takes public transportation, alone, and appears for medical appointments unaccompanied.  He has never been found to be incapable of self-care functions such as feeding himself or tending to the wants of nature.  He maintains compliance with medication, although a provider has opined that if he were to become non-compliant with medication, he might require constant supervision for safety and welfare.  More recently, the record shows that while the Veteran has had a fiduciary to manage his financial affairs, it has been recommended both by a therapist and by VA evaluators that he become his own payee; and he has also remarried.  

In short the overall disability picture presented by the Veteran's service connected disabilities in not one of a person requiring regular aid and attendance.  Rather, it is a picture of a person who for the most part functions independently, tending to his own self-care functions, medication, and travel to appointments.  While the record reflects some limitations and difficulty in functions associated with prolonged walking, the limitations are such that allow for accommodation, and do not require the regular aid and assistance of another person.  Notably, the Veteran is neither bedridden nor in a nursing home.  Consequently, the criteria for establishing entitlement to SMC based on the need for aid and attendance are not met.  The preponderance of the evidence is against this claim.  Therefore, the appeal in this matter must be denied.


ORDER

The appeal seeking entitlement to SMC based on the need for aid and attendance is denied.


____________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


